

116 HR 4531 IH: SAFE DRIVERS Act
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4531IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Moulton introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to modify the permitted uses of grant funds for certain
			 grants, to allow States to reallocate certain funds provided for national
			 priority safety programs, to direct the Secretary of Transportation to
			 award grants to improve interoperability among State and national traffic
			 data systems, and for other purposes.
	
 1.Short titleThis Act may be cited as the State And Federal Electronic Data Records to Improve Vehicle-operator Eligibility Reporting Systems Act of 2019 or the SAFE DRIVERS Act.
 2.National priority safety programsSection 405 of title 23, United States Code, is amended— (1)in subsection (a)(8)—
 (A)by striking Notwithstanding and inserting (A) In general—Notwithstanding; and (B)by adding at the end the following:
					
 (B)ReallocationNotwithstanding paragraphs (1) through (7), a State may reallocate, in not more than 1 fiscal year, not more than 10 percent of funds allocated for programs described in such paragraphs to carry out activities described in subsection (c)(4)(D).; and
 (2)in subsection (c)(4)— (A)by striking used for making and inserting
					
 used for—(A)making; and (B)by adding at the end the following:
					
 (B)developing or acquiring programs to identify, collect, and report data to State and local government agencies, and enter data, including crash, citation or adjudication, driver, emergency medical services or injury surveillance system, roadway, and vehicle, into the core highway safety databases of a State;
 (C)purchasing equipment to improve processes by which data is identified, collected, and reported to State and local government agencies;
 (D)linking core highway safety databases of a State with such databases of other States or with other data systems within the State, including systems that contain medical, roadway, and economic data;
 (E)improving the compatibility and interoperability of the core highway safety databases of the State with national data systems and data systems of other States;
 (F)enhancing the ability of a State and the Secretary to observe and analyze local, State, and national trends in crash occurrences, rates, outcomes, and circumstances;
 (G)supporting traffic records-related training and related expenditures for law enforcement, emergency medical, judicial, prosecutorial and traffic records professionals;
 (H)hiring traffic records professionals, including a Fatality Analysis Reporting System liaison for a State; and
 (I)conducting research on State traffic safety information systems, including developing and evaluating programs to improve core highway safety databases of such State and processes by which data is identified, collected, reported to State and local government agencies and entered into such core safety databases..
				3.Grants to develop data sharing capabilities among State and national traffic data systems
 (a)EstablishmentBeginning on the date of enactment of this Act, the Secretary of Transportation shall award not more than 10 interoperability grants in a fiscal year to eligible entities to improve interoperability among State and national traffic data systems.
 (b)Initial grantsNot later than 1 year after the date of enactment of this Act, the Secretary shall award 10 interoperability grants under subsection (a).
 (c)ApplicationsTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (d)Total grant amountsThe total grant amounts awarded by the Secretary under subsection (a) may not exceed $50,000,000 in a fiscal year.
 (e)Use of grantsAn eligible entity that receives a grant under this section shall use such grant to improve interoperability among State and national traffic data systems through—
 (1)data notification and the exchange of driver history and safety information between State drivers license agencies, including information that may impact the eligibility of a driver to obtain or maintain a motor vehicle operator’s license; and
 (2)other improvements to the interoperability among State and national traffic data systems as the Secretary determines appropriate.
 (f)Evaluation of grant applicationsIn awarding grants under this section, the Secretary shall evaluate applications from an eligible entity based on the following criteria:
 (1)The experience of the eligible entity in developing, implementing, or improving State traffic data systems.
 (2)The experience of the eligible entity in improving compatibility and interoperability among State and national traffic data systems.
 (3)The potential of the goals and outcomes stated in the application of an eligible entity to promote efficiency among, or to automate notifications between, the chief driver licensing officials of States when the drivers license eligibility of a driver may be impacted by an event in another State.
 (4)The potential for the proposed project of an eligible entity to be scaled or adopted nationally and by other States.
 (5)Any other factor that the Secretary determines appropriate. (g)DefinitionsIn this section:
 (1)Chief driver licensing officialThe term chief driver licensing official has the meaning given the term in section 30301 of title 49, United States Code. (2)Eligible entityThe term eligible entity means—
 (A)a State driver licensing agency; (B)an organization that administers a State traffic data system; or
 (C)a consortium of entities described in subparagraphs (A) and (B). (3)Motor vehicle operator’s licenseThe term motor vehicle operator’s license has the meaning given the term in section 30301 of title 49, United States Code.
 (4)State drivers license agencyThe term State drivers license agency means the agency of a State responsible for issuing motor vehicle operator’s licenses. 